Appellant was charged with and convicted of selling liquor on Sunday, as agent, employe, etc., of another. The offense is averred in appropriate terms. The recognizance recites, that the appellant is charged with and convicted of selling the liquor on Sunday, omitting the allegation that he sold it as agent, etc., of another, who was engaged in the business set forth in the indictment. The recognizance is fatally defective, and recites no offense. It is not an offense to sell on Sunday except in violation of the statute.
The motion of the Assistant Attorney-General to dismiss the appeal is sustained, and the appeal is dismissed.
Appeal dismissed.
Judges all present and concurring.